NO








NO. 12-04-00123-CV
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
RONALD LEE BRANEFF,                             '     APPEAL FROM THE
62ND
APPELLANT
 
V.                                                                         '     JUDICIAL DISTRICT
COURT OF
 
ANN
TROUTMAN,
APPELLEE                                                       '     HOPKINS COUNTY,
TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
This appeal is being dismissed for failure to comply with
the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant=s docketing statement was due to have been filed at the time
the appeal was perfected.  See Tex. R. App. P. 32.1.  On April 19, 2004, this Court notified
Appellant that he should file a docketing statement immediately if he had not
already done so.  However, Appellant
failed to file a docketing statement.
On April 30, 2004, this Court issued a second notice
advising Appellant that the docketing statement was past due.  The notice also advised Appellant that the
filing fee was due to have been paid on or before April 26, 2004, but had not
been received.  See Tex. R. App. P. 5 (requiring payment of
filing fee at time an item is presented for filing).  The notice further provided that unless the
docketing statement and filing fee were filed on or before May 10, 2004, the
appeal would be presented for dismissal in accordance with Rule 42.3.  The time for filing the docketing statement
and paying the filing fee has expired, and Appellant has not complied with the
Court=s request.  Appellant
having failed, after notice, to comply with Rule 5 and Rule 32.1, the appeal is
dismissed. Tex. R. App. P. 42.3(c).
Opinion
delivered May 19, 2004.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
                                                                     (PUBLISH)